department of the treasury internal_revenue_service washington d c mar a ann tax_exempt_and_government_entities_division index no legend taxpayer a amount b ira x bank c dear this is in response to a request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative for a letter_ruling to waive the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury in support of the ruling requested taxpayer a was unemployed during the winter of and was unable to make payments on his house in date taxpayer a received a notice of foreclosure on his home taxpayer a also lost his automobile to repossession because of his failure to make payments taxpayer a’s total wages in were dollar_figure fy taxpayer a applied for a loan at several places but was turned down asa result on date taxpayer a withdrew amount b from ira x he maintained with bank c taxpayer a used amount b to pay his loan to stop the foreclosure of his house subsequent to using amount b to pay the loan on his home taxpayer a again applied for a loan at numerous mortgage companies but was turned down page taxpayer a then approached his mother and asked her to apply for a loan on her home taxpayer a’s mother’s application_for a loan was approved taxpayer a got money from his mother and deposited amount b back into ira x on date amount b was out of ira x for a total of days on date a telephone conference was held pursuant to section dollar_figure of revproc_2004_4 2004_1_irb_125 during which your authorized representative stated that amount b was distributed from taxpayer a’s ira x and not from a code sec_401 arrangement as stated in his initial request for a ruling dated date based on the above facts and representations taxpayer a requests that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shalt be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred from the facts submitted it appears that you used amount b as a personal loan to pay off a personal debt it also appears from the facts submitted that at time amount b was distributed from ira x you did not have the intent to rollover the distribution to another ira the committee reports describing the legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible retirement plans including ras using a distribution to settle personal debt is not consistent with the intent of congress to allow portability between eligible retirement plans since amount b was used for purposes other than a rollover as described in code sec_408 the request to waive the 60-day rollover period with respect to the distribution of amount b is denied under the circumstances presented in this case the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount b from ira x and that amount b will not be considered a valid rollover_contribution under code sec_408 because of the 60-day requirement was not satisfied page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling fetter is being sent to your authorized representative if you have any questions please contact sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
